— Determination of the respondents dated June 29, 1989, which reduced the petitioner Sandra Hunt’s public assistance grant is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Martin Stecher, J.], entered September 27, 1989), is dismissed, without costs and without disbursements.
*565On June 29, 1989, after a fair hearing, the New York State Department of Social Services confirmed a May 19, 1989 determination by the New York City Department of Social Services, that petitioner Sandra Hunt’s hotel/motel allowance and restaurant allowance was to be reduced, based upon her refusal to accept suitable permanent housing. (18 NYCRR 352.3 [e] [3].) Petitioner’s basis for rejecting the offered permanent housing was that it lacked medical appliances required by her husband, who suffers from degenerative osteoarthritis.
The administrative determination is supported by the evidence. Petitioner’s complaint that the apartments to which she was directed were unsuitable is unavailing, in view of the fact that the agency found that petitioner’s present accommodations have no special equipment, and that the petitioner was advised that such equipment, if required, would be installed pursuant to the agency’s procedures, only after the housing accommodation was accepted. Concur — Sullivan, J. P., Carro, Milonas, Asch and Kassal, JJ.